DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “66c” (line 7 of [0063]), .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: (1) paragraph [0060] is incomplete.  Information of the co-pending applications should be provided in the blanks.  (2) in [0069], line 1, “40” should be “60”.  (3) in [0077], lines 3 and 10, “80” should be “90”.  (4) in [0093], line 8, “FIGS. 1, 16, 18 or 29” is incorrect.  There are only 27 figures, according to the Specification and the drawing sheets.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in 
The embodiment described in paragraphs [0063]-[0066] cannot be understood structurally and functionally.  Specifically, the description states that the crank arm (48) is secured to the channel (65) of the track by fasteners.  However, it is not clear exactly how the door can remain rotatable about the hinge axis (12), as the base of the arm (48) is secured to the track by fasteners.   Further, as shown the figures, the crank arm and the track in all embodiments are somehow connected by a linkage to allow the rotation of the door about the hinge axis.  It is not clear how the embodiment depicted in paragraphs [0063]-[0066], without a linkage, can operatively perform as a door operating system.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In claim 1, line 16, “other components” is an undefined term, which renders the claim indefinite since the claim includes any element not actually disclosed and the scope of the claim is unascertainable.  Note similar errors in claims 12 and 13.
	In claim 5, line 4, “a predetermined height” should be “the predetermined height” (first mentioned in claim 2).
	In claim 9, lines 1-2, “the fasteners used to secure said track to said door” lacks proper antecedent basis.
	In claim 13, line 18, it is not clear exactly what “a connection of said crank arm” is referring to and how this connection is related to the crank arm or its base.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
5,551,740 (Lin et al.) shows a door closer having a driving shaft connected to a linkage via an adjustable unit.  The adjustable unit between the linkage and the driving shaft enables an angular adjustment between the arm and the shaft. 
2,960,718 (Lasier) shows a door closer having a lever arm comprising a first section telescopically inserted in a second section, and the length of the lever arm is adjustable.
US 2014/0166329 A1 (Wildforster) shows a linkage arm of the door closer that can be rearranged to fit a right-hinged door or a left-hinged door.
6,009,597 (Yu) shows a door closer track having mounting holes for fasteners.  The slider received in the track contacts a buffering device to mitigate vibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
August 8, 2021